Citation Nr: 0706059	
Decision Date: 03/02/07    Archive Date: 03/13/07

DOCKET NO.  04-24 582A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1960 to 
August 1973 and from November 1973 to May 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which granted service connection and 
assigned a 50 percent disability rating for PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks an increased rating for his service-
connected PTSD.  Unfortunately, the Board finds that 
additional development is needed before it can adjudicate 
this claim.

The record suggests that VA medical records may be available 
which have not been associated with the claims file.  In his 
notice of disagreement (NOD) submitted in August 2003, the 
veteran indicated that he had received treatment for PTSD 
since January 2003 at a VA treatment facility in West Palm 
Beach, Florida, which are not part of the claims file.  Thus, 
the RO should obtain these records.  See 38 U.S.C.A. 
§ 5103A(b); 38 C.F.R. § 3.159(c)(2); see also, Bell v. 
Derwinski, 2 Vet. App. 611 (1992); VAOPGCPREC 12-95, 60 Fed. 
Reg. 43186 (1995) ("... an [agency of original jurisdiction's 
failure to consider records which were in VA's possession at 
the time of the discussion, although not actually in the 
record before the AOJ, may constitute clear and unmistakable 
error.")

The veteran indicated at a VA examination in February 2003 
that he had been receiving Social Security Administration 
(SSA) benefits.  SSA benefits have been indicated since 
August 2001.  It is unclear if the veteran underwent any 
medical evaluations by SSA.

When VA is put on notice of the existence of possible 
additional SSA records, as here, VA must seek to obtain those 
records before proceeding with the appeal.  Lind v. Principi, 
3 Vet. App. 493, 494 (1992); see also Marciniak v. Brown, 10 
Vet. App. At 204.  As such, all relevant SSA records need to 
be obtained and associated with the claims file.

Lastly, the veteran claims that he should be afforded a VA 
psychiatric examination, because his PTSD has worsened since 
his last VA examination in February 2003.  The Board agrees.  
Therefore, the RO should schedule the veteran for a VA 
compensation examination to determine the current nature and 
severity of his PTSD.  See 38 U.S.C.A. § 5103A; Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) (the duty to assist 
includes the duty to conduct a thorough and contemporaneous 
examination to ensure that the evaluation of the disability 
is a fully informed one).

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the VA Medical 
Centers in West Palm Beach, Florida, and 
Fayetteville and Salisbury, North 
Carolina, and request all outstanding 
records of treatment pertaining to the 
veteran from January 2003 to the present.  
If any requested records are not 
available, or the search for any such 
records otherwise yields negative results, 
that fact should clearly be documented in 
the claims file.

The veteran himself is asked, if possible, 
to obtain these records and submit them to 
the RO in order to expedite the 
adjudication of this claim.  If no other 
records are available, the veteran should 
so indicate in writing to avoid delay in 
this case.   

2.  The RO should obtain the veteran's SSA 
records, including all medical records 
which formed the basis of any decision 
rendered.  Efforts to obtain these records 
also should be documented, and any 
evidence received in response to this 
request should be associated with the 
claims folder.  If no other records are 
available from SSA, the veteran should so 
indicate, in writing, to avoid delay in 
this case. 

3.  The RO should schedule the veteran for 
a comprehensive VA psychiatric 
examination.  The claims folder and a copy 
of this remand must be made available to 
and be reviewed by the examiner in 
connection with the examination.  All 
necessary tests and studies should be 
conducted to assess the severity of the 
veteran's service-connected PTSD.  It is 
requested that a Global Assessment of 
Functioning (GAF) score be assigned 
consistent with the American Psychiatric 
Association: Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition 
(DSM-IV), including an explanation of what 
the assigned code means.  After a review 
of the claims file, the examiner should 
provide a medical opinion concerning the 
degree of social and occupational 
impairment as a result of the veteran's 
service-connected PTSD (as opposed to any 
nonservice-connected psychiatric 
disabilities, if identified).  The 
examination report must include the 
rationale for all opinions expressed.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).

_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



